Case 19-40218   Doc 5   Filed 03/14/19   Entered 03/14/19 10:51:40   Desc Main
                           Document      Page 1 of 6
Case 19-40218   Doc 5   Filed 03/14/19   Entered 03/14/19 10:51:40   Desc Main
                           Document      Page 2 of 6
Case 19-40218   Doc 5   Filed 03/14/19   Entered 03/14/19 10:51:40   Desc Main
                           Document      Page 3 of 6
Case 19-40218   Doc 5   Filed 03/14/19   Entered 03/14/19 10:51:40   Desc Main
                           Document      Page 4 of 6
Case 19-40218   Doc 5   Filed 03/14/19   Entered 03/14/19 10:51:40   Desc Main
                           Document      Page 5 of 6
Case 19-40218   Doc 5   Filed 03/14/19   Entered 03/14/19 10:51:40   Desc Main
                           Document      Page 6 of 6
